Exhibit 10.24

LOGO [g88697g71r75.jpg]

PERSONAL AND CONFIDENTIAL

 

To: Jean-Claude KUNZ

   Lausanne, April 4, 2008

Dear Jean-Claude,

We are pleased to confirm, effective as of April 1, 2008, that your annual base
salary is being increased

 

from CHF

  942’240.--p.a.

to CHF

  1’014’000.--p.a.

Your new annual base salary also includes the merit increase.

Your salary Band has been changed and is now C.

Following the change in salary and Band, your new Position in Range will be now
29%. Your Position Title of President EEMA Region & PMI Duty Free remains
unchanged. You will report to André Calantzopoulos, Chief Operating Officer.

Please note that your salary will next be reviewed on April 1, 2009.

All other conditions relating to your employment with Philip Morris
International Management S.A. remain as stated in your letter of employment
issued at the time of the engagement and, if applicable, in any subsequent
amendments.

We take this opportunity of wishing you continued success and satisfaction.

 

   Yours sincerely,    /S/    PETER-PAUL ADRIAANSEN                

Peter-Paul Adriaansen

  

Director HR Decision Support & Business

Partner Switzerland

Copy : A. Calantzopoulos

ref: cc

 

Philip Morris International Management S.A.

 

AVENUE DE RHODANIE 50  -  CASE POSTALE 1171  -  1001
LAUSANNE  -  SWITZERLAND  -  TELEPHONE : +41 58 242 00
00  -  TELEFAX: +41 58 242 01 01

www.philipmorrisinternational.com